                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

FREDDIE WILLIS,                                            8:21CV40

                   Plaintiff,
                                                            ORDER
       vs.

THE CITY OF OMAHA NEBASKA,
OPD,

                   Defendant.



       IT IS ORDERED that Plaintiff’s second motion to amend (Filing 20) is denied
without prejudice. On May 4, 2021, in ruling on Plaintiff’s first motion to amend
(Filing 18), the court granted Plaintiff leave to file a Second Amended Complaint
within 30 days from that date (i.e., until June 3, 2021). Any proposed amendment
must be included within that pleading to be considered by the court. See Filing 19.

      Dated this 7th day of May, 2021.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
